688 N.W.2d 508 (2004)
DETROIT EDISON CO.
v.
CITY OF DETROIT.
No. 127188.
Supreme Court of Michigan.
October 29, 2004.
SC: 127188, COA: 257667.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the question presented should be reviewed by this Court before consideration by the Court of Appeals. The motion to consolidate is DENIED.